Citation Nr: 0204280	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for the service-
connected shrapnel fragment wound residuals of the right 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This appeal arose from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which, inter alia, denied entitlement 
to service connection for hearing loss de novo, denied 
reopening a claim for service connection for a rectal fistula 
secondary to herbicide exposure, and which denied increased 
evaluations for the service-connected shrapnel fragment wound 
residuals of the right and left thighs.  In August 2000, the 
veteran testified at a personal hearing at the RO.  In 
November 2000, the RO issued a rating action which continued 
to deny service connection for hearing loss, to deny the 
reopening of the claim for service connection for a rectal 
fistula and to deny an increased evaluation for the service-
connected left thigh shrapnel fragment wounds residuals.  
This decision, however, awarded a 10 percent disability 
evaluation for the service-connected right thigh shrapnel 
fragment wound residuals, effective from the date of receipt 
of the claim, May 4, 1999, and awarded additional separate 
service connection and assigned an initial 10 percent 
evaluation, each, for a tender scar of the right thigh, a 
tender scar of the left thigh, and neurological impairment 
(paresthesia and decreased sensation) of the right and left 
thighs, effective May 4, 1999.  No disagreement has been 
expressed with these initial additional separate ratings.  

In September 2001, the veteran and his wife testified at a 
Travel Board hearing held at the RO in New Orleans before the 
undersigned member of the Board of Veterans' Appeals (Board).  
At that time, the veteran withdrew the issues of whether new 
and material evidence had been presented to reopen the claim 
for service connection for a rectal fistula and entitlement 
to an increased evaluation for the service-connected shrapnel 
fragment wound residuals of the left thigh, rated 30 percent 
disabling.  

Furthermore, the record indicates that the RO previously 
denied entitlement to service connection for a bilateral 
hearing loss by a rating action issued in April 1995; at that 
time, it was found that the claim was not well grounded.  The 
veteran was informed of this decision on May 5, 1995.  He did 
not file a timely notice of disagreement with this decision 
and it became final.  See 38 C.F.R. § 20.302(a) (1995).  In 
May 1999, the veteran sought to reopen this claim.  It is 
noted that the RO failed to consider whether new and material 
evidence has been filed as to the hearing loss issue; rather, 
they handled this claim on the merits de novo.  However, 
prior to proceeding to the merits, the Board has determined 
that it must first be ascertained whether or not new and 
material evidence has been presented to reopen the claim.  
Thus, the claim has been construed as noted on the title page 
of this decision.  Finally, in light of the decision below, 
the Board finds no prejudice to the veteran by the Board 
determining whether new and material evidence has been 
submitted without first referring the issue to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, it appears that the appellant has raised a claim for 
a total disability rating due to individual unemployability 
based on service-connected disabilities.  As this claim is 
not inextricably intertwined with an issue on appeal and has 
not been prepared for appellate review at this time, it is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1995 denied 
entitlement to service connection for hearing loss.

2.  Evidence submitted subsequent to the April 1995 RO 
decision is relevant to and probative of the question of 
whether the veteran suffers from bilateral hearing loss 
disability related to his period of service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not suffer from a bilateral hearing loss 
which can be related to his period of service.

4.  The veteran's service-connected right thigh shrapnel 
fragment wound residuals are manifested by some limitation of 
hip movement with pain, with full range of motion of the 
knee, ankle and foot, and some decrease in muscle strength.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2000).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right thigh shrapnel fragment wound 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.56, Code 5313 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been presented to reopen the claim for 
entitlement to service connection for a 
bilateral hearing loss

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veteran's 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2001)) (VCAA).  These amendments altered the definition of 
what constitutes         "new and material evidence", see 
38 C.F.R. § 3.156(a) (2001), as well as re-defining the 
application of the duty to assist, see 38 C.F.R. § 3.159(c) 
(2001), and finding that medical examinations and opinions 
are required only after new and material evidence has been 
presented, see 38 C.F.R. § 3.159(c)(4)(iii) (2001).  However, 
these amendments are only effective prospectively for claims 
filed on or after August 29, 2001.  Therefore, since this 
veteran's claim was filed in May 1999, the definition of 
"new and material" evidence effective at that time will be 
used.  

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The veteran's claim for service connection for a bilateral 
hearing loss was originally denied by a rating action issued 
in April 1995.  The evidence of record at that time included 
the service medical records.  There were no complaints of, 
treatment for or findings of a hearing loss.  After his 
discharge from service, he was examined by VA in December 
1967, April 1973, January 1975, June 1980, October 1981 and 
August 1982.  During none of these examinations did he refer 
to a hearing loss.

Following the April 1995 denial, the veteran testified at two 
personal hearings as noted above.  At each of these, he 
asserted that he had been exposed to loud noises as an 
infantryman.  The VA examination conducted in September 2000 
identified a bilateral hearing loss disability.  38 C.F.R. 
§ 3.385 (2001).

The evidence received after the April 1995 denial of the 
claim, including his hearing testimonies and the report of 
the September 2000 VA examination, is clearly new as it was 
not previously of record at the time of the April 1995 RO 
denial.  This additional evidence, when considered in 
conjunction with the record as a whole, is relevant to, and 
probative of, the question of whether the veteran suffers 
from a bilateral hearing loss disability related to his 
period of service.  Hearing loss disability consistent with 
38 C.F.R. § 3.385 had not been previously demonstrated.  
Taking this evidence as credible, for the sole purpose of the 
claim to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2000).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178 (1991).


II.  Service connection for a bilateral 
hearing loss and an increased evaluation 
for the service-connected right thigh 
shrapnel fragment wound residuals

As a preliminary matter, the Board finds that all relevant 
facts to have been properly developed in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 C.F.R. § 5103A (West Supp. 2001).  Specifically, the 
veteran has been afforded comprehensive VA examinations and 
all relevant records have been obtained (he had indicated 
that examinations had been performed at his place of 
employment after service; however, he stated during his 
September 2001 hearing that he had been unable to locate 
these records).  He has also testified at two personal 
hearings.  The VA's duty to notify the veteran of the 
evidence necessary to substantiate his claims has also been 
met.  See 38 C.F.R. § 5103 (West Supp. 2001).  The RO 
informed him of the need for such evidence in the various 
rating actions, letters, statement of the case and 
supplemental statement of the case.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


A) Service connection for a bilateral hearing loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by active service, or if a 
sensorineural-type hearing loss disability was demonstrated 
to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).

As noted above, the veteran's service medical records make no 
mention of nor do they contain any findings concerning a 
hearing loss while in service.  The veteran was examined by 
VA on numerous occasions between 1967 and 1982; he never 
mentioned having any trouble with his hearing during any of 
these examinations.

In August 2000, the veteran testified at a personal hearing 
at the RO.  He stated that he had served for a year in 
Vietnam as a light weapons infantryman.  He reportedly would 
spend anywhere from one week to two months in the field, 
during which time he would be exposed to weapons fire.  He 
stated that he had noticed difficulty with hearing about one 
year after his discharge from service.  

VA afforded the veteran an examination in September 2000.  He 
stated that he had to turn up the volume on his television 
and radio in order to hear them.  He said that he had been 
exposed to machine gun fire, artillery and bombs while in 
Vietnam.  He worked as a physical sciences technician for the 
Food and Drug Administration and denied any noise exposure as 
part of this employment.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
65
65
LEFT
35
50
60
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 in the left ear.

After reviewing the results of the audiological evaluation in 
conjunction with the claims folder, the examiner opined that 
it was unlikely that the veteran's hearing loss was related 
to his service.  It was commented that it was more likely 
that his hearing loss was related to noise exposure after 
service, advancing age, or some other cause.  It was 
specifically pointed out that there had been numerous VA 
examinations conducted following his separation from service 
and that this examination was the first that had shown a 
hearing loss.

The veteran and his wife then testified before the 
undersigned at a Travel Board hearing in New Orleans in 
September 2001.  He reiterated that he had been exposed to 
loud noises as an infantryman in Vietnam.  He was never 
provided with any ear protection during service.  He admitted 
that no hearing loss had been diagnosed during his service.  
He claimed that he had been examined by VA within a year of 
his separation and that a hearing loss had been found.  He 
noticed a hearing loss within two years of his discharge, 
noting that people had to repeat things and he had to turn 
his television up in order to hear it.  He stated that he had 
not been exposed to any loud noises during the 32 years that 
he had worked with the Food and Drug Administration.  His 
wife indicated that he had not had any trouble with his 
hearing prior to service, but that it had gotten 
progressively worse since his return from service.

After a careful review of the evidence of record, it is found 
that service connection for a bilateral hearing loss is not 
warranted.  The evidence of record clearly indicates that the 
veteran does currently suffer from a hearing loss disability.  
See 38 C.F.R. § 3.385 (2001).  However, there is no 
suggestion in the service medical records that this condition 
was present in service.  Moreover, the VA examiner opined in 
September 2000 that, based upon the evidence of record, it 
was unlikely that the veteran's hearing loss was related to 
his period of service.  It was considered more likely that it 
was related to post-service noise exposure or to advancing 
age.  The Board has considered the contentions of the veteran 
and his spouse that his current hearing loss is related to 
his service; however, as laypersons, they are not competent 
to render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Based upon this evidence, 
it is found that service connection for a bilateral hearing 
loss cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.


B)  An increased evaluation for the right thigh shrapnel 
fragment wound residuals

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The service medical records reveal the veteran was 
hospitalized in January and February 1966 when the diagnoses 
included fragment wounds of the left and right thighs.  On 
initial VA examination subsequent to service, in December 
1967, it was clinically opined that it was impossible at that 
date to ascertain whether the adductor muscles had been 
damaged.  On VA orthopedic examination in July 1980, it was 
noted that, relative to the right thigh, there was nothing 
abnormal, and there were no complaints.

The report of a VA examination conducted in June 1999 
reflects that the veteran stated that he had flare-ups of 
pain during long-distance driving, weather changes and sports 
activities.  The examiner noted, as medical history, that the 
right lower extremity muscles which had been injured were the 
posterior hamstring muscle groups, and that the femur bone 
had been affected at the time of the original injury.  The 
veteran complained of increased muscle spasms in the right 
lower extremity, in the posterior lower area.  He complained 
of increased pain on prolonged driving, walking and standing.  
He commented that he could not stand for more than 15 to 20 
minutes.  The femur bone had been affected, as well as the 
right lower extremity sciatic nerve with muscle strength 
deficit, as well as joint range of motion.  Right hip flexion 
was to 95 degrees (97 degrees passive range of motion); hip 
abduction was to 50 degrees (53 degrees passive range of 
motion); lower extremity adduction was to 45 degrees (47 
degrees passive range of motion); straight-leg raising was to 
53 degrees (55 degrees passive range of motion); hip internal 
rotation was to 45 degrees (47 degrees of passive range of 
motion); and hip external rotation was to 28 degrees (30 
degrees passive range of motion).  Range of motion findings 
for the right knee, ankle and foot were normal.  Strength 
tests of the right hip and knee flexors was graded as -3, 
3/5; hip and knee extension was -3/5; hip abduction was 3, 
3+/5; hip external rotation was -3/5; and hip internal 
rotation was 3, 3+/5.  He also complained of decreased 
sensation to sharp and smooth textures in the right lower 
extremity posterolateral aspect of the L5-S1 dermatomal 
areas.  The neurological reflexes were intact.

The veteran testified at a personal hearing at the RO in 
August 2000.  He indicated that he had limited forward 
movement of the right leg.  He also complained of muscle 
spasms through the entire thigh area, as well as numbness 
that travels into the foot.  He also noted that his right leg 
would occasionally give way.

The veteran was examined by VA in September 2000.  He 
reported having weakness and pain in both thighs and legs, as 
well as abnormal paresthesias.  He stated that he had to 
retire because the long-distance driving bothered his leg.  
There was some loss of muscle bulk on the left medial part of 
the right thigh.  There was no atrophy of the muscles in the 
calf or the anterior compartment.  Motor strength testing 
showed some decrease in strength of the hip flexors and knee 
extensors and flexors (both were 3-4/5).  He had difficulty 
standing on his toes and heels and his reflexes were markedly 
hypoactive at the knee and ankle.  Significantly, his gait 
was noted to be normal.  The diagnosis was status post 
shrapnel fragment wound to the medial aspect of the thigh 
with residual loss of muscle mass in the medial aspect of the 
thigh with some weakness of hip flexors and knee extensors 
and also decreased sensation in the medial aspect of the 
thigh and also with intermittent paresthesia.  An examination 
of the scar noted that right hip flexion was to 90 degrees; 
internal rotation and flexion was to 20 degrees; external 
rotation and flexion was to 20 degrees; abduction was to 30 
degrees; adduction was to 10 degrees; external rotation and 
extension were to 60 degrees; and internal rotation and 
extension were to 20 degrees.  

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in September 2001.  He complained of 
pain and numbness in the right lower extremity and commented 
that it felt as if pins were sticking into his feet if he sat 
in one position for more than 10 to 15 minutes.  He sometimes 
felt as if he had no strength in the right leg, and he stated 
that he was unable to rotate or lift the leg from a prone 
position.  He reiterated that the leg hurt all the time.  His 
wife testified that she had encouraged him to retire because 
his legs would swell so badly; she also stated that she would 
rub his leg whenever it hurt.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-like pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for moderate impairment of Muscle 
Group (MG) XIII; a 30 percent evaluation requires moderately 
severe impairment.  MG XIII affects extension of the hip and 
flexion of the knee; outward and inward rotation of the 
flexed knee and acting with the rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  38 C.F.R. Part 4, Code 5313 (2001).

A moderate disability of the muscles results from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  Objective findings 
include entrance and (if present) exist scars, small or 
linear, indicating short track of the missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) and (2)(iii) (2001).  A moderately 
severe disability of the muscles results from a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) and (d)(3)(iii) (2001).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected right thigh shrapnel fragment wound residuals is 
not warranted.  There is no evidence on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
the muscles of the right thigh.  The examination conducted in 
September 2000 did note 90 degrees of right hip flexion and 
30 degrees of abduction; this evidenced some limitation of 
motion, since 0 to 125 degrees reflects normal flexion and 0 
to 45 degrees reflects normal abduction.  See 38 C.F.R. 
§ 4.71, Plate II (2001).  However, the function of all other 
joints of the right leg, in particular the knee, was normal.  
Furthermore, his gait was normal, thus not demonstrating the 
presence of impairment of coordination or uncertainty of 
movement.  While the veteran complained of numbness, all 
neurological tests were intact (moreover, the veteran is 
already being compensated for paresthesia under a separate 
rating).  Therefore, it is found that the currently assigned 
10 percent disability evaluation adequately compensates the 
veteran for his complaints of pain, reported occasional give 
way, and muscle damage.  

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
right thigh shrapnel fragment wound residuals.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary of Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's right thigh shrapnel fragment wound residuals is 
not inadequate.  As the schedular criteria provide a basis to 
award increased compensation for the shrapnel fragment wound 
residuals, which have been considered, as discussed above, it 
does not appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for his right thigh shrapnel fragment wound residuals.  
In addition, there appears to be no specific evidence of 
"marked interference" in employment as a result of this 
disability beyond that contemplated by the regular schedular 
standards.  Thus, in the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
as the regular schedular criteria are inadequate to rate it, 
the RO's failure to consider or to document its consideration 
of this section was not prejudicial to the appellant.  See 
Bernard, supra.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a bilateral 
hearing loss, to this extent, the appeal is granted and the 
claim is reopened.

Service connection for a bilateral hearing loss is denied.

An increased evaluation for the service-connected right thigh 
shrapnel fragment wound residuals is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

